712 So.2d 407 (1998)
Bobby L. STEVERSON, Appellant,
v.
STATE of Florida, Appellee.
No. 96-04127.
District Court of Appeal of Florida, Second District.
April 8, 1998.
James Marion Moorman, Public Defender, and Timothy J. Ferreri, Assistant Public Defender, Bartow, for appellant.
Bobby L. Steverson, pro se, appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Robert J. Krauss, Sr. Assistant Attorney General, Tampa, for appellee.
PER CURIAM.
In this Anders[1] appeal, Bobby L. Steverson challenges the habitual violent offender sentence he received after his original sentence was reversed. We find no error in the imposition of that sentence in this case. Nevertheless, we must remand for the correction of a scrivener's error in the judgment. The judgment incorrectly reflects that Steverson was convicted of a life felony. Steverson was convicted of attempted second-degree murder of a law enforcement officer, a second-degree felony. Accordingly, we affirm the conviction, but remand for a correction of the judgment to properly reflect the foregoing.
THREADGILL, A.C.J., and ALTENBERND and FULMER, JJ., concur.
NOTES
[1]  Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967); In re Anders Briefs, 581 So.2d 149 (Fla.1991).